MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement of Extreme Home Staging Inc, filedon Form SB2/A Pre-Effective Amendment #1,dated November 15, 2007of our report dated October 19, 2007 on our audit of the financial statements of Extreme Home Staging Inc as of September 30, 2007 and 2006, and the related statements of operations, stockholders’ equity and cash flows through September 30, 2007 and 2006, and inception May 3, 2006 through September 30, 2007 for the period then ended, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada November 15, 2007
